Title: To Alexander Hamilton from Samuel Eddins, 17 November 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Majr. General Hammilton
            Sir,
            Camp. Brunswick Novr. 17 99
          
          Agreeable to your Order of the 11th. Inst, I report myself as having arrived here last Evening where I shall for your further order. Capt. Bishop’s Company is also with me—
          with Respect, your Obt Sevt
          
            Saml. Eddins. Capt. 
            2nd Regimt. Arts. & Engs
          
        